Exhibit 10.53

PERQUISITES

Estate and Financial Planning Program – up to $20,000 per year for Chairman and
CEO, up to $10,000 for others with rank of elected VP and above.*

Company car – Chairman and CEO of Edison International

Car service – CEO and CFO of EMG (shared car to Irvine), CFO of EIX and SVP of
Generation of SCE. This arrangement was made when these officers were asked to
take on new assignments in 2005, as it was less expensive for the company than
relocation. The cars are equipped to enable the officers to work during the
commute, which they typically do. Tax gross-up is provided for this perquisite,
as it is provided pursuant to a business purpose.

Car allowance – $1,000 per month for officers of Edison International and
Southern California Edison Company with rank of elected VP and above except for
the Chairman and CEO.* Eligible officers are expected to have a suitable
business car that is well maintained.

Executive Health Enhancement Program – executive physical at UC Irvine or USC or
reimbursement of up to $1,500 per year for screening or preventive services not
covered by health plan, for officers with rank of elected VP and above.*

Club memberships are not a formal perquisite for officers, but are subject to
management approval based on business considerations.

 

--------------------------------------------------------------------------------

* Elected VPs of EMG are eligible for perquisites provided to those with the
rank of elected VP and above effective January 1, 2006 (and were not eligible
for those benefits in 2005).

 

1